Name: Commission Regulation (EEC) No 2651/85 of 19 September 1985 amending Regulation (EEC) No 2248/85 as regards the certificate required for the export of certain cheeses to the United States of America
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  trade;  America;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31985R2651Commission Regulation (EEC) No 2651/85 of 19 September 1985 amending Regulation (EEC) No 2248/85 as regards the certificate required for the export of certain cheeses to the United States of America Official Journal L 251 , 20/09/1985 P. 0040 - 0040 Finnish special edition: Chapter 3 Volume 19 P. 0163 Spanish special edition: Chapter 03 Volume 38 P. 0005 Swedish special edition: Chapter 3 Volume 19 P. 0163 Portuguese special edition Chapter 03 Volume 38 P. 0005 *****COMMISSION REGULATION (EEC) No 2651/85 of 19 September 1985 amending Regulation (EEC) No 2248/85 as regards the certificate required for the export of certain cheeses to the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931/79 of 20 December 1979 on the granting of assistance for the exportation of agricutural products which may benefit from special import treatment in a third country (1), and in particular Article 1 (2) thereof, Whereas Commission Reguation (EEC) No 2248/85 of 25 July 1985 on detailed rules for administrative assistance with the exportation of Emmentaler cheese subject to quota restrictions that qualifies for special treatment on importation into the United States of America (2) introduced an export certificate for Emmentaler cheese in order to strengthen administrative cooperation with the United States of America and ensure the full use of the quota; Whereas the American customs authorities classify the product qualifying for special treatment on importation under the heading '950.10 B Swiss or Emmenthaler cheese with eye formation'; whereas the certificate set out in the Annex to Regulation (EEC) No 2248/85 should therefore be adopted accordingly: Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2248/85 is hereby amended as follows: 1. In the title of the Regulation, the words 'Emmentaler cheese' are replaced by the words 'certain cheeses'. 2. Article 1 is replaced by the following: 'Article 1 For exportation to the United States of America (including Puerto Rico and Hawaii) of cheeses listed in Annex I which fall within subheading 117.60.25 of the Tariff Schedule of the United States and are subject to quota restrictions, the competent authority of the exporting Member State shall issue, at the exporter's request, a certificate corresponding to the model in Annex II'. 3. In Article 4, the word 'Emmentaler' is deleted. 4. In Article 5, the word 'Emmentaler' is deleted. 5. The following Annex I is added: 'ANNEX I List of types of cheese referred to in Article 1 1.2 // Subheading // Type of cheese // ex 04.04 A // Emmentaler // ex 04.04 E I b) 2 // Maasdam Samsoe Svenbo' 6. The former Annex becomes Annex II and the words 'Certificate for the export of Emmentaler cheese to the United States of America' are replaced by the words 'Certificate for the export of Swiss or Emmenthaler cheese with eye formation to the United States of America'. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 334, 28. 12. 1979, p. 8. (2) OJ No L 210, 7. 8. 1985, p. 9.